Title: To James Madison from Juan Martín de Pueyrredón, 1 January 1817 (Abstract)
From: Pueyrredón y O’Dogan, Juan Martín de
To: Madison, James


        § From Juan Martín de Pueyrredón. 1 January 1817, Buenos Aires. Being placed at the head of these provinces by the suffrage of the Congress of its representatives, and having had the honor, on a former occasion, of offering to JM the tribute of his respects, and at the same time of transmitting the act of the declaration of our independence of the ancient Government of the King of Spain and his successors, Pueyrredón profits of the present occasion to notify JM that he has ordered Colonel Don Martin Thompson, the agent of this Government near the Government of JM, to cease to exercise the functions appertaining to his character as such. When first sent to the United States, Thompson went in the character of agent; and of this JM was apprized by despatches of the 16th of January of the last year, in which was assigned, as the reason for not having appointed to so important a mission a person of greater consideration and weight, the necessity of obviating all suspicion

that might otherwise have arisen concerning its object. It is with much concern that Pueyrredón has learned, by the communications themselves of the said agent, that Thompson has arbitrarily departed from the line of the duties marked out for him, and that, without having duly estimated the honor of conferring with JM, Thompson has granted licenses which are in direct contradiction with the said principles. Pueyrredón’s predecessor rested all his hopes of a favorable issue to the commission given to Mr. Thompson on the generosity and magnanimity of JM; and Pueyrredón, who entertains the same sentiments, ventures to hope that, suspending for the present the appointment of an agent, we shall receive proofs of JM’s friendly dispositions toward these people; but if JM should deem it necessary that a formal agent should be appointed, Pueyrredón shall, upon the first intimation, take a particular pleasure in making choice of a person who may be worthy of the consideration of the illustrious chief to whom he will be sent.
      